 

Defendant:

ausa: Stephen Demanovich
Violation: Violation of Supervised Release

Case 1:14-cr-20017-KMW Document 1647 Entered on FLSD Docket 09/17/2020 Page 1 of 1

MINUTE ORDER

Page 12

Magistrate Judge Jacqueline Becerra

King Building Courtroom 10-6

Miguel Rodriguez J#: 02422-104

 

Case #: 14-20017-CR-WILLIAMS

Date: 3/16/2020 Time: 1 :00 p.m.

 

 

Attomey: #EPD Ewe Cohen

Surr/Arrest Date: SUMMONS

YOB:

 

 

 

 

 

 

 

 

Proceeding: Initial Appearance CJA Appt:
Bond/PTD Held: © Yes AK No Recommended Bond:
Bond Set at: SH BOO \C rsB Co-signed by:
Surrender and/or do not obtain passports/travel docs Language: English
Lf

t

 

Report to PTS as directed/or
phone:

x’s a week/month by
x’s a week/month in person

Random urine testing by Pretrial
Services

Treatment as deemed necessary

Refrain from excessive use of alcohol

Participate in mental health assessment & treatment
Maintain or seek full-time employment/education

No contact with victims/witnesses, except through counsel
No firearms

Not to encumber property

May not visit transportation establishments

Home Confinement/Electronic Monitoring and/or

Curfew pm to am, paid by

Allowances: Medical needs, court appearances, attorney visits,

religious, employment

Travel extended to:

Disposition:

—DeFt advised alts

 

WERD appt

 

7 Shep HOD PSE

 

- BFP nse 7 days

 

t Sonat loond Hes

 

- PA] Pacts tC ar ech

 

Wi Worl\i arms

 

 

 

 

 

 

 

 

 

Other: AAA PeVAous Condcimas

Time from today to
from Speedy Trial Clock

excluded

 

 

 

 

NEXT COURT APPEARANCE

 

 

 

 

 

 

Date: Time: Judge: Place:
Report RE Counsel:
PTD/Bond Hearing:
Prelim/Arraign or Removal:
Status Conference RE:
D.A.R. ‘EGbie SO —-Ol- 7-je- 9026 Time in Court: i | AMS

s/jacqueline Becerra

 

Magistrate Judge
